DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 3/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,485,540 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Applicant’s amendment filed 3/2/2022 has been entered. 

Allowed Claims / Reasons for Allowance 
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 2, 9, and 17 none of the prior art references, alone or in combination, anticipate or render the claimed inventions obvious. Specifically none of the prior art references disclose or render obvious an anvil assembly comprising a buttress comprising a body and arms extending from the buttress body, and the anvil assembly further comprising an anvil body, and an anvil plate, wherein a plurality of channels are formed by the anvil body which extend across a longitudinal axis of the anvil body or anvil assembly or extend across a width of the anvil body, and wherein the 
Attention can be brought to the disclosure of Olson (US PGPUB 2011/0278347) which discloses several features of Claims 2, 9, and 17 as outlined in the Final Rejection mailed on 1/4/2022 (refer to for reference). Olson discloses several features including a buttress (30; Figure 2) including arms (sutures 32, 34) extending from a body thereof, and Olson further discloses an anvil assembly (10; Figure 1) including a longitudinal axis, an anvil body (78; Figure 2) and an anvil plate (26), wherein channels (102, 104; see Figures 2, 3, 3a) extend across the longitudinal axis of the anvil assembly or across a width of the anvil body (when viewed from above) and are disposed between the anvil body (78) and the anvil plate (26). 
However, Olson does not disclose the channels being formed by the anvil body and it would not have been obvious to one of ordinary skill in the art at the time of the invention to have modified Olson to form channels with the anvil body without requiring significant structural alteration to the anvil assembly as well as the use of improper hindsight drawn from Applicant’s own invention as motivation. 
Specifically regarding Claim 9, attention can be brought to Huitema (US PGUB 2009/0206126) which, as outlined in the previous Final Rejection, discloses several features of the claimed invention (see Figure 32 which clearly depicts a buttress with arms extending into a channel formed in the anvil body) but fails to a separate anvil plate and anvil body that are selectively connected and further fails to explicitly disclose a plurality of channels extending and configured as claimed.
Tarinelli (US PGPUB 2009/0134200) which discloses an anvil assembly (1300; Figure 49) comprising a buttress (B2) with arms (S3 and S4), an anvil body (1320), an anvil plate (1310), and channels (1318 including recesses formed in 1320 as shown; Figure 52) with portions thereof formed within the anvil body, however, the channels do not readily extend across the longitudinal axis of the anvil assembly or anvil body. Further the portions of the channels formed in the anvil body (1320) are not able to dispose the arms therein to support the buttress body against the anvil plate as claimed. Even further, the channels (1318 including recesses formed in 1320) that are defined are not disposed between the anvil plate and the anvil body as claimed as the channels (1318) extend through the plate and therefore cannot be reasonably viewed as between the plate and the body. Therefore it can be concluded that the claimed inventions of Claims 1, 9, and 17 are patentably distinguishable over Tarinelli (US PGPUB 2009/0134200).
In conclusion, the claimed inventions of Claims 1, 9, and 17 are viewed as allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        3/15/2022